Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending. Claims 1-11 are rejected.

Nonstatutory Double Patenting Overcome
Terminal Disclaimer was approved for Co-pending Application 20200298835;16/652,299 and Co-pending Application 20210086759; 16/954,860

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohshima US 20160144857.

1. Ohshima teaches a parking control method comprising: 

performing parking control of moving a vehicle to a target parking position (Ohshima Fig.10 path 6) on a basis of an operation command acquired from an operator located outside the vehicle; (Ohshima para 75 and Fig.1 and 5; The electronic key 30 is registered with the vehicle-mounted system 100 as a device capable of remotely controlling the automatically driven vehicle 2. Par. 9, providing an automatic driving system for an automatically driven vehicle, capable of increasing the reliability of automatic driving of the automatically driven vehicle in a parking lot.)
 
suspending the parking control to the target parking position (Ohshima para 36, a signal indicative of start or stop of automatic driving.) The suspending the parking control to the target parking position here can be from the user or baggage or a threshold value See (Ohshima Fig. 9 S25 and para 7 there may often be pedestrians in the lanes of the parking lot. A stationary object, such as baggage or an unattended cart, may often be placed in a lane of the parking lot.) 

causing the vehicle to leave target parking position due to a detected obstacle; (Ohshima para 7, A stationary object, such as baggage or an unattended cart, may often be placed in a lane of the parking lot. Also Fig.9 S25) Also (Ohshima para 52, The map data includes, as well as road data, information about locations and travel directions of lanes in each of at least some of the parking lots on the map.) It is noted “to leave” is to leave a vacant bay as in continue to drive by and look for the next bay that is empty. 

calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is to be parked at a next target parking position; (Ohshima Fig.9 #S22-S26) It is noted that Fig.9 is the processing flowchart for controlling the movement of the vehicle i.e. calculating a moving direction.  Also (Ohshima Fig.10. an example of a travel path along which an automatically driven vehicle travels to a user) It is also noted that the next target parking position is where the user is.  The vehicle mast park (stop) for the user to enter the vehicle. 
	{Next target position as described in claim 9, position of the operator}

and moving the vehicle in the moving direction. (Ohshima Fig.10 #7; the automatically driven vehicle 2 may travel further from the user 3 along part of the travel path 7.)  It is noted that the vehicle must park at the user 3 for the user to board the vehicle.


2. Ohshima teaches all of the limitations of claim 1 and further teaches, comprising: 

specifying the next target parking position; (Ohshima Fig.10 user 3 is the net target parking position)

calculating a target position to which the vehicle moves, on a basis of the next target parking position; and (Ohshima Fig.9 #S22-S26 and Fig.10 path 7)

moving the vehicle to the target position. (Ohshima Fig.9 Start automatic driving)


3. Ohshima teaches all of the limitations of claim 2 and further teaches, comprising calculating as the target position a position at which the vehicle starts the parking control to the next target parking position. (Ohshima Fig.9 and Fig.10 next parking position at user 3 to allow the user to enter. Also para 17)

4. The parking control method according to claim 1, comprising: 

specifying a parking route for the vehicle to park at the next target parking position; (Ohshima Fig.10 path 7 and park near user #3 as next target parking position) and 

specifying the parking direction from a direction along the parking route. (Ohshima Fig.9 #S22-S26 and Fig.10 to user # on path 7)


5. Ohshima teaches all of the limitations of claim 4 and further teaches, comprising specifying the parking direction from a direction toward the next target parking position from the target parking position. (Ohshima Fig.9 #S22-S26 and Fig.10 from target parking position where #2 is parked in direction #5 to next target parking position where user #3 is on to allow the user to board)

6. Ohshima teaches all of the limitations of claim 1 and further teaches, comprising: 

specifying a parking route for the vehicle to park at the next target parking position; and (Ohsima Fig. 10route path #7 at next target parking position near user #3 to board)

when the parking route includes a position of turn for parking at which the vehicle turns for parking, (Ohshima Fig.10 path 7 has a multiple turns for parking near user 7 to board) specifying the parking direction from a direction toward the next target parking position from the position of turn for parking. (Ohshima Fig.10 #5 and Fig. 9 S22-S26 to next target parking position near #3 user to board)

7. Ohshima teaches all of the limitations of claim 1 and further teaches, comprising specifying the parking direction on a basis of the next target parking position and a direction of the vehicle at a position at which the parking control to the target parking position is suspended. (Ohsima Fig.9 S 22-S26, Fig. 10 #5 direction arrows for Path 6 and 7. para 36, a signal indicative of stop of automatic driving.))


8. Ohshima teaches all of the limitations of claim 1 and further teaches, comprising, 

when the next target parking position is not specified, calculating as the moving direction a direction in which the vehicle can move, the direction being a direction toward a direction in which the vehicle has not traveled before start of the parking control to the target parking position. (Ohshima Fig.9 S 22-S26, Fig. 10, Path 7 is different than path 6)


9. Ohshima teaches all of the limitations of claim 1 and further teaches, comprising: 

specifying a position of the operator; and (Ohshima Fig.10 position of the operator #3 is known for the path 7 to be calculated)

selecting from among one or more candidates for the next target parking position a candidate observable from the operator as the next target parking position. (Ohshima para 167; In step S66, it is determined whether or not the distance calculated in step S65 is equal to or less than the mobile distance. The mobile distance is the same as those defined in step S45 of FIG. 12. Alternatively, the determination in step S66 may be made by using the radio wave strength as in step S45 of FIG. 12. If in step S66 it is determined that the distance between the electronic key 30 and the smartphone 40 is greater than the mobile distance, then the process ends. If in step S66 it is determined that the distance between the electronic key 30 and the smartphone 40 is equal to or less than the mobile distance, then the process of FIG. 16 proceeds to step S67.) selecting from among one or more candidates i.e. mobile distance or radio wave strength. 


10. Ohshima teaches all of the limitations of claim 2 and further teaches, comprising: 

calculating as an evacuation route a route for the vehicle to move to the target parking position from a position at which the parking control to the target parking position is suspended; and (Ohshima Fig.9 S 22-S26 calculating evacuation route, Fig.10 from parking position where #2 is parked to user #3; para 36, a signal indicative of stop of automatic driving.))

moving the vehicle along the evacuation route. (Ohshima Fig.10 along evacuation route #7) evacuation i.e. outside of parking lot of Fig. 10.

11. is rejected using the same rejections made to claim 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishiguro JP2017067466A Par. 10-46 and Fig. 1-12
Oyama JP201423057A Par. 13-79 and Fig. 1-7
Volker KR20120035122 par. 2; 10, 24.
Koichiro DE 112014003229 Abstract, par. 4. 61, Fig. 1
Sakai US 6,170,591 Abstract line 1-20, Cols. 1; lines 36-39, 59-63, 64-90.
Mukaiyama US 20150353080 Abstract, par. 30; 58; S108; par. 65;
Ohsima US 20160144857 par. 43, 52. Fig.1; 55, S26, par. 115. Fig.10
Edling US 20200324816 Fig. 1,5, par. 57, S11, par 58, Fig. 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664